PER CURIAM.
By petition for writ of certiorari, petitioner seeks to have quashed respondent’s decision rejecting her appeal to the Career Service Division.
On April 16, 1973, petitioner was discharged from her job by the Gilchrist County Commission. She filed an appeal of her dismissal to the Career Service Division. On February 28, 1974, the State Personnel Director advised petitioner by letter that upon reviewing and investigating her alleged dismissal that she had no right to appeal under the Personnel Rules and Regulations.1 The letter further stated that the Board of County Commissioners contended that she abandoned her position and that she had refused to return to her previous employment and concluded with the following paragraph, viz:
“You will note that resignation by abandonment of position is not an action ap-pealable to the Career Service Commission. Accordingly, we have no alternative but to reject your appeal for hearing before the Career Service Commission.”
Thus issues which petitioner sought to have reviewed were summarily rejected by the personnel director. Elementary concepts of due process were violated. The respondent is directed to forthwith grant petitioner an appeal by its Division of Career Services.
Petition for writ of certiorari is granted with directions that respondent forthwith comply with this opinion.
RAWLS, C. J., JOHNSON, J., and SPECTOR, SAM, Associate Judge (Retired), concur.

. Rules and Regulations of the State of Florida 22A-7.10(2).